DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landry-Coltrain et al. (US 6,464,351).
Landry-Coltrain et al. teach method comprising forming a support comprising an open-pore membrane, the open-pore membrane of which is produced by dissolving polymers, including a water-insoluble polymer, in a solvent mixture, the solvent mixture comprising at least one solvent which is a good solvent for the water-insoluble polymer and at least one poor solvent for the water-insoluble polymer, the poor solvent having a higher boiling point than the good solvent, coating the dissolved mixture onto a support (which is a substrate), and then drying (which is a type of vaporization) to remove approximately all of the solvents to obtain the open-pore membrane. See abstract. Fine particles may be used to produce the open-pore membrane, with examples including . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Landry-Coltrain et al. (US 6,464,351) and further in view of Isobe et al. (US 2005/0020699). 
Landry-Coltrain et al. teach the method as described in this action above, the rejection of which is incorporated herein by reference. Landry-Coltrain et al. does not expressly recite the aspect ratio of the filler particles, such as alumina and/or aluminum oxide, which are used in the open-pore membrane.
However, Isobe et al. teach a sol of an inorganic porous substance having a uniform pore diameter, wherein the inorganic porous substance has an aspect ratio of 2 or more (abstract), and preferably 5 or more (¶45). The inorganic porous substance is used in an ink-jet recoding medium (abstract). Examples of the inorganic particulate material of Isobe et al. include metal oxides such as aluminum oxide. See ¶80. The aspect ratio of the particulate inorganic material of Isobe overlaps the range of instant claim 3. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Isobe et al. to use a particulate inorganic material which has an aspect ratio which meets the instant claim limitations of instant claim 3 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Both Landry-Coltrain et al. and Isobe relate to the field of ink-jet recording elements (see entire Landry-Coltrain et al. reference and entire Isobe et al. reference). It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the inorganic porous substance of Isobe et al., which has an aspect ratio of 2 or more, in addition to or in place of the filler of Landry-Coltrain et al. in order to provide an ink-jet recording medium excellent in in absorbing property, transparency, water resistance, and light resistance. See abstract of Isobe et al. Use of a particulate inorganic substance having an aspect ratio of 2 or more, preferably 5 or more, further provides improved ink absorbing properties and glossiness. See ¶45 of Isobe et al. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Landry-Coltrain et al. (US 6,464,351) and further in view of Iwasa et al. (US 2002/0028320). 
Landry-Coltrain et al. teach the method as described in this action above, the rejection of which is incorporated herein by reference. While Landry-Coltrain et al. teaches that examples of the water-absorbent polymer to be used in the invention including poly(vinyl alcohol) and vinyl-alcohol containing copolymers, Landry-Coltrain et al. does not teach which specific vinyl-alcohol containing copolymers to use as the water-soluble polymer, such as ethylene-vinyl alcohol polymer. 
However, Iwasa et al. teach a porous ink-receptive layer of an ink jet recording medium. The porous layer comprises a pigment such as alumina and an aqueous binder including ethylene-vinyl alcohol copolymer. See ¶72-73. 
Both Landry-Coltrain et al. relate to the field of ink jet recording elements including a porous membrane/layer (see column 2, lines 35-45 of Landry-Coltrain et al. and entire document, and ¶1 and entire document of Iwasa). While Landry-Coltrain et al. teaches that examples of the water-absorbent polymer to be used in the invention including poly(vinyl alcohol) and vinyl-alcohol containing copolymers, Landry-Coltrain et al. does not teach which specific vinyl-alcohol containing copolymers. One ordinary skill in the art would be motivated to look to Iwasa, which from the same field of endeavor as Landry-Coltrain et al., to determine which specific vinyl-alcohol containing copolymers to use in a porous layer of an ink jet recording medium, a specific example of which is ethylene-vinyl alcohol copolymer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766